DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a preheater chamber configured to receive fluid from the fluid container and being configured for heat exchange between said recover fluid and said fluid container must be shown or the feature(s) canceled from the claim(s) (note that no figure shows direct heat exchange between a recovery fluid and the fluid container).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities:  line 13 requires “said motor” the logic of the claims suggests that the proper term should be “said rotor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said motor" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The logic of the claims suggests that the proper term should be “said rotor”, therefore the claim is interpreted as requiring “said rotor”.
Claims 1 and 13 recite a “liquid gas”, it is unclear what the applicant means by “liquid gas”.
Claim 8 requires that a liquid pump for forcing gas towards the fluid container. It is unclear why a liquid pump would be used to force gas towards a fluid container, at best the liquid pump would pump a liquid towards the fluid container or at worst the pump would pump a two-phase flow towards the fluid container.
Claim 13 recites the limitation "said motor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The logic of the claims suggests that the proper term should be “said rotor”, therefore the claim is interpreted as requiring “said rotor”


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montesinos (US 2008/0041054 A1).
With respect to claim 1 Montesinos discloses a system for producing electricity from solar energy, the system comprising:
a solar panel [reference character 1] configured for disposing such that solar radiation impinges thereon, said solar panels includes fluid pipes configured for heating fluid therein by the solar radiation;
a fluid container [reference character 3] in fluid communication with said fluid pipes, having an inlet configured to receive heated fluid from said solar panel and an outlet configured to transfer fluid back to said solar panel [see annotated Fig. below];
a gas line [reference character 14] disposed in said fluid container, said gas line having a liquid gas being configured to evaporate by the heat generated by said fluid and to increase thereby pressure in said gas line;
a turbine [reference character 6] having a rotor configured to convert rotating motion to electricity, said turbine being configured to receive evaporated gas from said gas line and said evaporated gas is configured to rotate said motor.
With respect to claim 2 Montesinos discloses that gas is configured to shift between a liquid state and a gaseous state, and wherein said gas is shifted from liquid state to gaseous state as a result of the heat from said fluid inside said fluid container [paragraph 0023].
With respect to claim 3 Montesinos discloses that said gas is freon [paragraph 0022].
With respect to claim 5 Montesinos discloses that said gas when shifting from its from liquid state to gaseous state generates pressure at a rate which corresponds to the amount of energy consumed by said turbine1 [paragraph 0023].
	With respect to claim 7 Montesinos discloses that said gas line is in a form of a spring increasing thereby the path of said gas pipe inside said fluid container [specifically, Montesinos discloses a “coil” paragraph 0023].
	With respect to claim 8 Montesinos discloses a liquid pump [reference character 5] for forcing gas towards the fluid container.
	With respect to claim 9 Montesinos discloses a cooling device [reference character 15] configured to cool off the gas from the turbine so as to shift the gas to the liquid state thereof.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montesinos (US 2008/0041054 A1).
With respect to claim 13 Montesinos discloses a system for producing electricity from water heating system having a solar panel [reference character 1] including fluid pipes for heating fluid therein by solar radiation and a reservoir container [reference character 3] in fluid communication with said fluid pipes, having an inlet configured to receive heated fluid from said solar panel and an outlet configured to transfer fluid back to said solar panel, the system comprising:
a gas line [reference character 14] configured to be disposed in the fluid container, said gas line having a liquid gas being configured to evaporate by the heat generated by said fluid and to increase thereby pressure in said gas line [paragraph 0023];
a turbine [reference character 6] having a rotor configured to convert rotating motion to electricity, said turbine being configured to receive evaporated gas from said gas line and said evaporated gas is configured to rotate said motor [paragraph 0023].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montesinos (US 2008/0041054 A1).
With respect to claims 4 and 6 Montesinos does not explicitly disclose the various system pressures present in the power cycle as required by claims 4 and 6, specifically 100 PSI from liquid to gaseous state (claim 4) and a drop from 300 PSI from 100 PSI across the turbine. However, the system pressures are interpreted to be a result effective variable that would be optimized in order to produce a desired result. In this case the pressure would be optimized to generate the maximum amount of power consistent with the pressure capacity and material constraints of the system. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to provide the system pressures required by claims 4 and 6; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205USPQ 215 (CCPA 1980).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montesinos (US 2008/0041054 A1) in view of Freeman (Freeman, James. Hellgardt, Klaus. And Markides, Christos. An assessment of solar-powered organic Rankine cycle systems for combined heating and power in UK domestic applications. Applied Energy. 2015).
With respect to claim 10 Montesinos discloses a heat recovery tank [reference character 4] to receive heated gas from the turbine and being configured for heat exchange between said heated gas and recovery fluid.
Montesinos does not disclose that the system further includes a preheater chamber configured to receive fluid from the fluid container and begin configured for heat exchange between said recovery fluid and said fluid container.
Freeman discloses a preheater chamber [“DOMESTIC HOT WATER HEATER” in Fig. 1] configured to receive fluid from the fluid container and begin configured for heat exchange between said recovery fluid and said fluid container [see Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Montesinos by discharging the heated condenser water to a domestic hot water cylinder in order to allow the Rankine cycle waste heat to be used for the generation of domestic hot water.
With respect to claim 11 Montesinos does not disclose that said heat recovery tank and said preheater chamber are coupled by a recovery pipeline which extends inside the heat recovery tank, and is configured to absorb remaining heat of the gas into said recovery fluid and to transfer the recovery fluid to said preheater chamber.
Freeman discloses that said heat recovery tank and said preheater chamber are coupled by a recovery pipeline which extends inside the heat recovery tank, and is configured to absorb remaining heat of the gas into said recovery fluid and to transfer the recovery fluid to said preheater chamber [see annotated Fig. 1, below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Montesinos by discharging the heated condenser water to a domestic hot water cylinder in order to allow the Rankine cycle waste heat to be used for the generation of domestic hot water.


                                   
    PNG
    media_image1.png
    592
    581
    media_image1.png
    Greyscale


With respect to claim 12 Montesinos does not disclose that a reservoir container, said reservoir container being configured for receiving said fluid from said fluid container after said liquid gas has evaporated, and for transferring said fluid back to the fluid container.
Freeman discloses a reservoir container [“DOMESTIC HOT WATER HEATER” in Fig. 1], said reservoir container being configured for receiving said fluid from said fluid container [the “EVAPORATOR”] after said liquid gas has evaporated, and for transferring said fluid back to the fluid container.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Montesinos by discharging the heated condenser water to a domestic hot water cylinder in order to allow the Rankine cycle waste heat to be used for the generation of domestic hot water.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that a turbine converts the internal energy of the fluid (based on the pressure and temperature) into mechanical energy.